225 F.2d 837
R. A. HABERMAN, Jr., Independent Executor of the Estate of Elizabeth H. Gravis, Deceased, Appellant,v.The EQUITABLE LIFE ASSURANCE SOCIETY OF THE UNITED STATES, Appellee.
No. 15330.
United States Court of Appeals Fifth Circuit.
September 16, 1955.

Fritz K. Knust and Frank M. Rosson, San Antonio, Tex., for appellant.
Garrett R. Tucker, Jr., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
Appellant has drawn the Court's attention to an incorrect statement of fact in the last paragraph of the opinion. It was there stated that the consideration for the annuity was paid by "Mr. Gravis." This is consistent with the corrected printed record in the case. However, the original record discloses that the consideration for the annuity was paid by "Mrs. Gravis." The last paragraph of our original opinion, therefore, becomes inappropriate and inapplicable, and it is stricken.


2
This paragraph having been no part of the ratio decidendi and there being no merit in the motion for rehearing, the same is, therefore, Denied.